Citation Nr: 0510324	
Decision Date: 04/11/05    Archive Date: 08/30/05

DOCKET NO.  99-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1977 rating decision denying service connection for 
chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	C. Donald Hayden, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

By decision dated in June 2001, the Board denied the 
veteran's claim of CUE in an October 1977 rating decision 
denying entitlement to service connection for a right knee 
disorder.  He appealed this decision to the United States 
Court of Appeals for Veterans Claims (Veterans Claims Court).  
In September 2003, the Veterans Claims Court vacated the 
Board's June 2001 decision and remanded the case for 
readjudication.

As a significant procedural matter, evidence indicates that 
the claims file was available throughout the appeal period, 
including at the time of the Board's decision and during the 
veteran's appeal to the Veterans Claims Court; however, it 
has subsequently been lost or misplaced.  Multiple attempts 
were made to find the original claims file without success.  
Thereafter, attempts were made to reconstruct the claims 
file.  

As of the date of this writing, the record consists primarily 
of the Record on Appeal, including copies of "all documents, 
records, and papers agreed or ordered to be part of the 
record on appeal" as to this issue.  The record also 
includes copies of the Appellant's Brief, the Appellee's 
Brief, and the Appellant's Reply Brief.  


FINDINGS OF FACT

1.  The service entrance examination shows a normal clinical 
evaluation of the veteran's lower extremities.

2.  Shortly after entering onto active duty, the veteran 
reported pain in his knees.  He subsequently indicated to a 
treating physician that he had sustained several injuries to 
his ankles and knees prior to military service.

3.  At the time of discharge, the veteran was diagnosed with 
mild chondromalacia of the right knee.

4.  In September 1977, the veteran amended an original 
service-connection claim for a skin disorder "to include 
injury to both my knees."

5.  By rating decision dated in October 1977, the RO denied 
entitlement to service connection for chondromalacia of the 
right patella.

6.  By a letter dated in October 1997, the RO notified the 
veteran that the evidence was insufficient to show bilateral 
knee injuries during service and that the evidence showed 
that chondromalacia of the right patella existed prior to his 
military service and was not aggravated thereby; the veteran 
did not timely disagree.

7.  The veteran has failed to show outcome-determinative 
error in the October 1977 rating decision with respect to the 
claim for service connection for chondromalacia of the right 
knee.


CONCLUSIONS OF LAW

1.  The October 1977 rating decision which denied service 
connection for chondromalacia of the right patella is final.  
38 U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2004).

2.  CUE has not been shown in the October 1977 rating 
decision denying service connection for chondromalacia of the 
right patella.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) held that the VCAA does not apply to 
CUE cases.  Accordingly, the Board finds that it may proceed 
with an appellate review of this matter.

Relevant Law.  Pursuant to 38 C.F.R. § 3.105(a), previous RO 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A 
(West 2002).  In order for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie v. 
Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in 
§ 3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision.  Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  

Moreover, the claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated; he or she 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  

A claim of CUE is the kind of error, of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

In Cook v. Principi, 353 F.3d 937 (2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  This decision, in 
pertinent part, overruled Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), to the extent that decision held that the 
existence of "grave procedural error" did render a decision 
of the VA non-final.  The Federal Circuit Court, citing 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), also noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and that an 
incomplete record, factually correct in all other respects, 
is not CUE.

The Veterans Claims Court has also held that silence in a 
final RO decision made prior to February 1, 1990, the 
effective date of enactment of 38 U.S.C.A. § 5104(b) (which 
required that RO decisions specify the evidence considered 
and the reasons for disposition), cannot be taken as showing 
a failure to consider evidence of record.  See Crippen v. 
Brown, 9 Vet. App. 412, 421 (1996) (citing Eddy v. Brown, 9 
Vet. App. 52, 58 (1996)).  Recently, the Federal Circuit 
Court stated:

Before the 1990 effective date of what is 
now 38 U.S.C. § 5104(b), VARO was not 
required to set forth in detail the 
factual bases for its decisions.  
Recognizing this, we have explained that 
in the absence of evidence to the 
contrary, the rating board is presumed to 
have made the requisite findings.  
[citations omitted].  When faced with a 
request to determine whether CUE exists 
in a case, the Board must determine 
whether evidence establishes the error.  
In making this determination with regard 
to a pre-1990 VARO decision, the Board 
must necessarily examine the evidence of 
record; assume that the VARO was aware of 
and duly considered extant law; and form 
a conclusion as to whether the VARO 
decision was supportable in light of that 
evidence and law . . . In doing so, the 
Board can, indeed it must, analyze the 
evidence that was before the VARO at the 
time of the rating decision.  

Hauck v. Nicholson, --- F.3d ----, 2005 WL 475397 
(March 2005). 

Factual Background.  The record before the RO in October 1977 
revealed that the veteran was discharged from service in July 
1977 due to a skin disorder because he was unable to maintain 
a clean-shaven appearance.  

With respect to his knee disorder, service medical records 
indicate that the veteran sought treatment in February 1976, 
approximately two weeks after entrance onto active duty.  At 
that time, he reported pain in the right knee after physical 
training.  There was no diagnosis made at that time with 
respect to the knee.

In January 1977, he again reported pain below his right knee.  
He related that he played basketball and had for 7 to 8 
years.  He indicated a history of shin splints and 
"bilateral injuries to ankles and knees."  He was diagnosed 
with shin splints.  

The veteran was again seen in February 1977 for complaints of 
pain in both knees, i.e., pain under the knee-cap.  
Examination revealed full range of motion; there was no 
instability or effusion or tenderness.  The impression was 
chondromalacia syndrome.  In May 1977, he reported that he 
struck his knee on a log the prior day and could feel a 
"catch" in the right knee.  Examination revealed a definite 
click on palpation of the knee cap and very mild effusion.  
Continuing chondromalacia syndrome was the assessment.  

He was again seen later in May 1977 for complaints of 
worsening knee symptoms.  When he was examined in July 1977 
for release from service, he reported a history of a swollen 
or painful knee and he was diagnosed with mild chondromalacia 
patella of the right knee.  Shortly after service separation, 
the veteran filed a claim for, among other things, an 
"injury to both my knees."  

By rating decision dated in October 1977, the RO reported 
that the service medical records did not verify that the 
veteran had sustained an actual "injury" to his knees 
causing chronic residuals.  The RO noted that when the 
veteran had been seen in January 1977 for complaints of pain 
below the right knee, he reported a history of shin splints 
with bilateral injuries to ankles and knees, but that there 
had been no injury.  The only time he reportedly injured his 
knee was in May 1977, when he sought treatment after he 
struck his right knee on a log the day before.  The 
assessment was continuing chondromalacia syndrome.   

The RO denied the veteran's claim on the basis that no 
injuries to the knees were shown while on active duty.  The 
RO stressed that a single injury in service was not 
sufficient to justify aggravation of a pre-existing bilateral 
shin splint disorder (anterior tibial syndrome).  Both the 
rating decision and the notice letter indicated to the 
veteran that service connection was denied for a bilateral 
knee disorder.  The RO also noted that service connection for 
bilateral shin splints was denied.

In October 1997, the veteran filed a claim for CUE in the 
October 1977 rating decision.  He maintained, in essence, 
that the RO committed CUE because (i) the RO denied a claim 
for shin splints but he did not file a claim for shin 
splints, and (ii) the RO determined that his knee disorder 
pre-existed and was not aggravated by military service.

Analysis.  As an initial matter, the Board finds that the 
October 1977 rating action is final, absent CUE.  First, the 
claims file contains an October 1977 notice letter from the 
RO to the veteran informing him of the denial of his claim.  
Next, there is no indication that the letter was 
undeliverable, nor has the veteran so claimed.  Finally, the 
letter to the veteran clearly notified him that the claim was 
being denied and the reasons why.  Therefore, the Board 
concludes that the veteran received proper notice of the 
decision and, when he did not timely disagree, the decision 
became final, absent CUE.

On appeal, the appellant argues that the October 1977 
decision contains CUE "because of failure to correctly 
apply" the presumption of soundness pursuant to 38 C.F.R. 
§ 3.304(b); it is asserted that "the record does not contain 
any evidence that chondromalacia of the right patella, or any 
other right knee disorder, existed prior to service" and 
that "[a] history, alone, . . . is insufficient to establish 
a disorder as 'noted'."  

In the alternative, it is argued that the presumption of 
aggravation pursuant to 38 C.F.R. § 3.306(a) and (b) was not 
correctly applied; that the record shows an increase in right 
knee disability during service and that the RO failed to 
identify any evidence tending to show that the increase in 
disability during service was due to the natural progress of 
the disease.  Temporary flare-ups of a pre-existing disorder 
during service, without evidence of a worsening of the 
underlying condition, do not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the regulations in 
effect at the time, service connection would have been 
granted for a particular injury or disease resulting in a 
disability incurred coincident with service or with the 
aggravation of a pre-existing disease.  An affirmative 
showing of inception or aggravation during service was 
necessary to establish service connection at that time. 

The failure to apply the presumption of soundness can 
constitute CUE.  See Akins v. Derwinski, 1 Vet. App. 228 
(1991).  Similarly, the failure to apply the presumption of 
aggravation can also constitute CUE.  The veteran argues that 
the RO decision was in error in finding that chondromalacia 
of the right patella existed prior to service and was not 
aggravated by service.

CUE Claimed as a Result of Finding Condition 
Pre-Existed Service (Presumption of Soundness)

Under the regulations in effect at the time, the veteran was 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects or 
disorders noted at entrance into service, or "where clear 
and unmistakable (obvious or manifest) evidence demonstrated 
that an injury or disease existed prior thereto."  38 C.F.R. 
§ 3.304 (1977).  

As an initial matter, the Board finds that there are 
apparently no pre-service medical records are available.  
Nonetheless, it is undisputed that the veteran's entrance 
examination did not mention a pre-existing knee disorder and 
his lower extremities were normal.  For that reason, he is 
entitled to the presumption of soundness.  

The veteran argues, in essence, that the pre-service record 
contains no evidence that chondromalacia of the right patella 
existed prior to service and that a history, alone, is 
insufficient to establish a disorder as "noted."  He 
maintains that since he was entitled to the presumption of 
soundness, service-connection should be granted because 
chondromalacia of the right patella was first noted in 
service.  

The fact that the veteran is entitled to the presumption of 
soundness is not the end of the inquiry.  The presumption of 
soundness may be overcome "where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior thereto."  The Board also must point 
out that it will not consider the claim on a de novo basis, 
rather the Board must consider whether the RO acted in such a 
way which would compel the unequivocal conclusion that the 
decision was in error.

In this case, the Board rejects the assertion that medical 
history is not sufficient to overcome the presumption of 
soundness.  In Miller v. West, 11 Vet. App. 345 (1998), the 
Veterans Claims Court determined that only contemporaneous 
medical evidence of pre-service treatment could provide clear 
and unmistakable evidence to overcome the veteran's 
presumption of soundness.  However, after a more careful 
review of Miller, the Board finds that not only is Miller not 
applicable in this case, the Miller proposition was 
specifically rejected in Harris v. West, 203 F.3d 1347 (Fed. 
Cir. 2000).

First, unlike Miller, the RO relied on the veteran's own 
statements as to his pre-service medical history, not on the 
suppositions of medical examiners.  See also Doran v. Brown, 
6 Vet. App. 283 (1994) (concluding that the veteran's 
psychiatric condition pre-existed service based on his own 
statements).  Therefore, although there are no pre-service 
medical records apparently available, it was not unreasonable 
for the RO to conclude, based on the veteran's own 
contemporaneous statements, that he sustained multiple 
injuries to his knees prior to entrance onto active duty.  
The Board finds no reason for the RO to have doubted his 
truthfulness as to his pre-service medical history.  

Next, in specifically rejected the Miller proposition and 
finding that Miller was not binding, the Federal Circuit 
found that there was no "absolute rule" that the 
presumption of soundness could only be rebutted by 
contemporaneous pre-service medical evidence.  See Harris, 
203 F.3d at 1351; see also Jordan v. Principi, 16 Vet. 
App. 335 (2002) (post-service medical judgment alone may be 
used to rebut presumption of soundness as long as evidence is 
clear and unmistakable).  

While the Board recognizes that there is no medical evidence 
of an actual diagnosis of chondromalacia prior to service or 
any knee disability (because no pre-service medical records 
were before the RO at the time of the initial decision), as 
decided in Harris, pre-service evidence is not absolutely 
necessary to rebut the presumption of soundness.  

In this case, given the veteran's assertions of pre-service 
knee injuries and the short period of time he was on active 
duty before he reported pain in his knees (approximately two 
weeks), it was not unreasonable for the RO to conclude that 
his in-service complaints of pain, which were ultimately 
diagnosed as chondromalacia, existed prior to service.  
Therefore, the Board finds no CUE with respect to the issue 
of presumption of soundness.

CUE Claimed as a Result of Finding Condition
Was Not Aggravated By Service (Presumption of Aggravation)

Under the regulations in effect at the time, a preexisting 
injury was considered to have been aggravated by active duty 
where there was an increase in disability during service, 
unless there was a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) was 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306 (1977).  

In denying the claim, the RO focused primarily on the absence 
of evidence of a knee injury.  In essence, the RO concluded 
since there was no injury, as claimed by the veteran, there 
could be no aggravation of a knee disorder based on an 
injury.

The October 1977 rating decision noted that "service records 
do not verify bilateral knee injuries."  While the RO went 
on to reference several complaints of right knee pain the 
veteran experienced while on active duty, it concluded that 
"there is insufficient evidence to show bilateral knee 
injury during service" and denied the claim.  In essence, 
the RO denied the claim because there was no evidence that 
the veteran sustained an injury of the knee and emphasized 
that his complaints of pain were unrelated to actual injury.  
Except for a single bump of the right knee, the service 
medical records support this finding.  

Moreover, the veteran reported pain in his right knee in 
February 1976, appropriately two weeks after entering onto 
active duty.  There was no point tenderness, no edema, and no 
heat.   In May 1977, approximately two months prior to 
discharge, he reported a "catch" in his knee but range of 
motion was good, and there was no local increase in 
temperature.  The examiner noted a "very mild effusion, if 
any."  The July 1977 separation examination revealed a 
normal clinical evaluation of his lower extremities and he 
was diagnosed with mild chondromalacia patella.  He self-
reported swollen or painful joints, which apparently the 
examiner noted to be the knees. 

Given that the veteran's complaints related to right knee 
pain and the physical assessments were essentially unchanged 
from the time of his first complaints two weeks after 
entrance onto active duty, through to service separation, it 
was not unreasonable for the RO to conclude that there was no 
aggravation of his pre-existing knee disorder.

The standard for CUE is not for the Board to readjudicate the 
claim; rather the issue is whether the correct facts were 
before the adjudicator or whether the legal provisions were 
incorrectly applied.  In this case, the RO had the service 
medical for review at the time of the October 1977 decision 
and did not misstate the evidence contained therein.  
Further, a claim for direct service-connection required that 
the disorder be incurred in or aggravated by military 
service.  Because the veteran claimed that his bilateral knee 
disorder was due to in-service injuries, and the RO concluded 
that there was no evidence of in-service injuries, it was not 
unreasonable for the RO to deny the claim.

In conclusion, the Board finds that the veteran merely 
disagrees with how the RO evaluated the facts before it at 
that time.  Such assertions can not form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  To the extent that the veteran alleges that the RO 
failed in its duty to assist him in developing his claim, the 
Court has held that a failure to assist an appellant is not 
CUE.  Shockley v. West, 11 Vet. App. 208 (1998); Caffrey v. 
Brown, 6 Vet. App. at 383-84; see also Hazan v. Gober, 10 
Vet. App. 511 (1997) (failure to administer an examination 
would not have been the kind of error that would have 
manifestly changed the outcome).

It appears to the Board that the RO weighed the facts, which 
could be supported by the record, and the decision was not 
the product of CUE.  Further, to the extent that the veteran 
maintains that current treatment for a right knee disorder 
supports his claim for CUE, the Board must point out that 
recent treatment is not relevant to the issue of how the 
previous decision was made.

The Board finds that it is not "undebatable" that the 
evidence of record at the time of the October 1977 rating 
decision warranted entitlement to service connection for 
chondromalacia of the right patella or that any claimed error 
would have manifestly changed the outcome of the decision at 
the time it was made.


ORDER

The claim for CUE in an October 1977 rating decision denying 
service connection for chondromalacia of the right patella is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


